ALTENBERND, Chief Judge,
Concurring in part and dissenting in part.
I concur in this court’s decision to grant the petition for writ of certiorari. I would, however, grant the petition for the reasons discussed in my dissent in State v. Veilleux, 2003 WL 21749024 (Fla. 2d DCA 2003). I am not certain that the relief granted by the majority in this case will have any meaningful effect. When a document is neither lost nor destroyed but is determined to be legally inadmissible, I do not see how the State can ever establish a prima facie case of a forged signature on the inadmissible document.